
	

113 HR 1057 IH: To suspend temporarily the duty on Reactive Blue 21.
U.S. House of Representatives
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1057
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2013
			Mr. Watt introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Reactive Blue
		  21.
	
	
		1.Reactive Blue 21
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Reactive Blue 21 (CAS No. 73049–92–0) (provided for in
						subheading 3204.16.20)FreeNo changeNo changeOn or before 12/31/2016
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
